                Case 2:20-cv-01009-TSZ Document 30 Filed 12/16/20 Page 1 of 3




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6    KENNETH HOOK and NORA HOOK,
      individually and as a marital
 7    community,

 8                          Plaintiffs,

 9         v.                                        C20-1009 TSZ

10     HOLLAND AMERICAN LINE N.V.                    MINUTE ORDER
       d/b/a HOLLAND AMERICA LINE
11     N.V. LLC, a Curacao limited liability
       company,
12
                            Defendant.
13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

15         (1)   Having reviewed the parties’ Joint Status Report, docket no. 26, and having
   met with the parties via telephonic conference on December 15, 2020, the Court SETS
16 the following dates and deadlines:

17
           BENCH TRIAL DATE (5 days)                            November 15, 2021
18
           Deadline to Amend Pleadings                          April 2, 2021
19
           Disclosure of Expert Testimony                       April 26, 2021
20
           Discovery motions filing deadline                    June 17, 2021
21
           Mediation / Settlement Conference deadline           July 2, 2021
22

23

     MINUTE ORDER - 1
              Case 2:20-cv-01009-TSZ Document 30 Filed 12/16/20 Page 2 of 3




 1
            Discovery completion deadline                           July 26, 2021
 2
            Dispositive motions filing deadline                     August 26, 2021
 3
            Deadline for filing motions related to expert
                                                                    September 2, 2021
 4          testimony (e.g., Daubert motions)
            Motions in limine filing deadline                       October 14, 2021
 5
            Agreed pretrial order due                               October 29, 2021
 6

 7          Trial briefs due                                        October 29, 2021
            Proposed findings of fact and conclusions of law
 8                                                                  November 1, 2021
            due
 9                                                                  November 5, 2021
            Pretrial conference
                                                                    at 10:00 a.m.
10
            These dates are set at the direction of the Court after reviewing the joint status
11   report and discovery plan submitted by the parties. All other dates are specified in the
     Local Civil Rules. If any of the dates identified in this Order or the Local Civil Rules fall
12   on a weekend or federal holiday, the act or event shall be performed on the next business
     day. These are firm dates that can be changed only by order of the Court, not by
13   agreement of counsel or parties. The Court will alter these dates only upon good cause
     shown: failure to complete discovery within the time allowed is not recognized as good
14   cause.

15        As required by LCR 37(a), all discovery matters are to be resolved by agreement if
   possible. Counsel are further directed to cooperate in preparing the final pretrial order in
16 the format required by LCR 16.1.
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
17 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
18 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
19 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
20 may use it.

21         The original and one copy of the trial exhibits are to be delivered to the courtroom
   at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
22 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
   appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
23

     MINUTE ORDER - 2
              Case 2:20-cv-01009-TSZ Document 30 Filed 12/16/20 Page 3 of 3




 1 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
   numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
 2 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
   next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
 3 is numbered 159, then defendant’s exhibits shall begin with the number 200; if
   defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
 4 the number 400.

 5         Counsel must be prepared to begin trial on the date scheduled, but it should be
     understood that the trial might have to await the completion of other cases.
 6
          Should this case settle, counsel shall notify Judge Zilly’s chambers at
 7 (206) 370-8830 as soon as possible.
             (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 8 record.

 9         Dated this 15th day of December, 2020.

10
                                                      William M. McCool
11                                                    Clerk

12                                                    s/Gail Glass
                                                      Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
